Citation Nr: 0302696	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-02 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss 
disability.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2000 letter to the veteran, the RO indicated that for a 
claim for service connection, the veteran must provide 
medical evidence of a current disability, evidence which 
shows that the veteran had an injury or disease in service, 
and medical evidence showing a reasonable possibility that 
the current disability was caused by injury or disease which 
began or was made worse during military service.  The RO 
specifically requested that the veteran provide the RO with a 
statement explaining what occurred in military service that 
caused the bilateral hearing loss, medical evidence showing a 
current and conclusive diagnosis of bilateral hearing loss, 
and competent medical evidence showing a reasonable 
possibility that the bilateral hearing loss was caused by an 
injury or disease which began or was made worse during 
military service.  In a November 2001 letter to the veteran, 
pursuant to the VCAA, the RO requested that the veteran 
submit any evidence showing that the veteran served on noisy 
boats and any evidence corroborating that in 1953 one of the 
engines blew up while the veteran was in the engine room.  
The RO also requested that the veteran provide a more 
specific date as to when the accident occurred so that the RO 
could request a records search from the U.S. Navy to confirm 
the explosion and the veteran's presence at the time of the 
explosion.  The RO also indicated that the veteran could 
submit statements from persons who knew the veteran since 
service, particularly shortly after service, describing what 
they had observed concerning the veteran's hearing loss.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the May 2000 letter to the veteran, the RO 
indicated that it would request the veteran's service medical 
records and medical records from any VA Medical Centers that 
treated the veteran, provided that the veteran supplied the 
RO with the names of the medical centers, the medical 
condition treated, and the approximate dates of treatment.  
The RO further stated that the veteran was responsible for 
providing medical records from private physicians.  In a 
January 2001 letter the RO informed him of the records he 
needed to send and of the records it would obtain.  In the 
November 2001 letter the RO informed him of the information 
or evidence it still needed from him.  In a January 2002 
statement the veteran stated that he could not provide any 
more of the requested information or evidence.  He submitted 
a lay statement at that time.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the veteran's service medical 
records, service personnel records, and the VA and private 
treatment records identified by the veteran.  The veteran did 
not indicate the existence of any additional records that 
would assist his claim for service connection for bilateral 
hearing loss.

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim, as he has 
brought forth competent evidence that he has current 
bilateral hearing loss disability and he has attributed the 
disability to service.  However, 38 C.F.R. § 3.326(b) states 
that, "Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report from 
any government or private institution may be accepted for 
rating a claim without further examination."  In private 
treatment reports from March 1990, August 1990, and December 
1994, the examiners made thorough findings pertaining to the 
diagnosis of bilateral hearing loss.  Thus, the Board finds 
that these treatment reports are adequate and constitute an 
examination for VA purposes under 38 C.F.R. § 3.326(b) and VA 
has fulfilled its duty to assist in that regard.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.

II.  Factual Background

The veteran's May 1952 induction medical examination showed 
normal hearing, 15/15, for both the right and left ears.  The 
veteran's April 1956 separation examination also showed 
normal hearing, 15/15, for both ears.

In his claim for service connection for hearing loss received 
in May 2000, the veteran reported that his loss of hearing 
began about 1966.  

A March 1990 private audiogram report showed the following 
results (right ear with masking):


Hertz

500
1000
2000
3000
4000
Left ear
10
10
40
50
55
Right ear
85
80
80
95
110

An August 1990 private audiogram report showed the following 
results:


Hertz

500
1000
2000
3000
4000
Left ear
25
15
35
45
50
Right ear
85
80
75
100
100

A December 1994 private audiogram report showed the following 
results (right ear with masking):


Hertz

500
1000
2000
3000
4000
Left ear
35
25
45
55
60
Right ear
85
85
80
-
95

The veteran indicated in a July 2000 statement that he was 
unable to produce a copy of his original diagnosis of 
bilateral hearing loss.  He stated that he was first 
diagnosed with bilateral hearing loss in 1964 during an 
examination for his tonsils.  He stated that the doctor 
discovered a hearing problem and thought that it had started 
with excessive noise.  The veteran indicated that he did not 
remember the doctor's name and that the records the veteran 
had kept had been destroyed by his ex-wife.  The veteran 
stated that he did not seek treatment after this diagnosis 
because it didn't seem to affect his abilities to perform his 
work, but that it did get progressively worse as the years 
went by.

In his January 2001 notice of disagreement, the veteran 
stated that his bilateral hearing loss was definitely 
service-connected.  He stated that he served in a ship repair 
facility in Japan, converting destroyer escorts for 6 months.  
The veteran stated that he then pulled duty on a picket boat, 
which he explained was a fast boat, approximately 36-feet 
long with very noisy twin diesel engines.  The veteran 
reported that in 1953, one of the engines blew up while he 
was in the engine compartment.  He stated that he had 
experienced total loss of hearing in his right ear for 
approximately 45 minutes, and that he had recurring ringing 
in his right ear after the accident.  The veteran stated that 
since that accident the hearing in his right ear 
progressively worsened until he was almost completely deaf in 
that ear.  He stated that he did not have as severe a hearing 
loss in the left ear, but that he did have ringing in the 
left ear when he was exposed to loud noises or music.  The 
veteran added that after serving in Japan he was transferred 
to Korea for 9 months and patrolled the Hahn River 24 hours a 
day on small land crafts, which he stressed were diesel 
powered and very noisy.  He stated that he never went on sick 
bay while in service, and that as far as he can remember, the 
accident did not affect his military duties.  He added that 
to the best of his knowledge, there was no way of finding the 
persons that were present at the time of the accident, and 
there were no other medical records available.

In a January 2002 statement, the veteran indicated that he 
had no evidence in his possession that would show that he 
served on a picket boat, nor did he have any evidence that 
one of the engines blew up while he was in the engine room.  
He stated that he had tried to contact the persons who were 
present at the time of the accident but had had no success.  
He also could not furnish a more specific date for the 
accident.

In a January 2002 statement, the veteran's daughter reported 
that she was born in 1961 and when she became old enough to 
comprehend, she remembered the veteran always complaining 
about his hearing.  She reported that the veteran frequently 
stated that he should have gone to sick bay while in the 
service, because that is when his hearing problems started.  
She added that her mother had to translate phone 
conversations for him and that he used to yell at her to turn 
the noise down because it bothered his hearing.  She stated 
that when the veteran had his tonsils removed, the doctor 
detected hearing loss and wanted to operate on the ear, but 
the veteran refused because the success rate was only 30 
percent.  She added that the doctor said that it appeared 
that the veteran's eardrum was damaged because of excessive 
noise, or a blow to the ear.  She stated that any records 
that the veteran had were thrown away by her mother.

In the February 2002 statement of the case, the RO denied 
service connection for bilateral hearing loss, stating that 
the service medical records did not show any treatment for or 
diagnosis of hearing loss while in service.  Further, the RO 
stated that the service medical records did not mention any 
disabilities that were caused by the engine that blew up, and 
that the veteran's personnel files did not show any mention 
of an engine mishap.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 
94 percent.

38 C.F.R. § 3.385 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss 
disability. 

Initially, the Board notes that although the veteran received 
a Korean Service Medal, he does not allege that his hearing 
loss began in combat, and, therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

The evidence does not show the onset of hearing loss in 
service, and the veteran is not entitled to presumptive 
service connection because sensorineural hearing loss has not 
been shown to have manifested to a compensable degree within 
one year following the veteran's discharge from service.  The 
first objective finding of bilateral hearing loss disability 
was in March 1990, over 30 years after the veteran's 
discharge from service.  Although the veteran claims that his 
hearing loss was detected in 1964, he has submitted no 
corroborative evidence to support this assertion.  
Regardless, even if the Board conceded that the veteran's 
hearing loss began in 1964, that does not establish that it 
was manifested to a compensable degree within one year of 
discharge from service.

The Board notes that based upon the findings shown in the 
private medical records, the veteran has current bilateral 
hearing loss disability under 38 C.F.R. § 3.385.  However, 
the veteran is not entitled to service connection because 
there is no competent evidence showing that the bilateral 
hearing loss disability was incurred in or aggravated by 
service.  The private medical records do not link his hearing 
loss to acoustic trauma in service.  The Board is aware that 
the veteran has alleged that an explosion occurred in 1953, 
which caused him to develop hearing loss in the right ear.  
Even if the Board accepts the veteran's allegation of an 
explosion in service, the service medical records do not 
substantiate the veteran's allegation of chronic hearing loss 
in his right ear beginning during service.  The separation 
examination showed that the veteran's hearing in both spoken 
and whispered voice was 15/15.  Additionally, clinical 
evaluation of the ears was normal.  The Board acknowledges 
that the veteran is competent to report that he suffered 
decreased hearing in service; however, to the extent that he 
has described his hearing impairment, the medical findings in 
the veteran's separation examination do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of an unbiased examiner than to the 
veteran's statements and testimony in support of a claim for 
monetary benefits.  Moreover, the veteran's statements 
concerning the onset of hearing loss are inconsistent.  
Although he stated in the January 2001 notice of disagreement 
that his hearing began deteriorating at the time of the 
accident in 1953, on his initial claim in 2000, he stated 
that his hearing loss began about 1966 and he subsequently 
reported that it was first detected in 1964.  

Although the veteran and his daughter asserted that the 
veteran's current bilateral hearing loss disability is the 
result of inservice noise exposure, they do not have the 
requisite knowledge of medical principles that would permit 
them to render an opinion regarding matters involving medical 
diagnoses or medial etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

